Citation Nr: 1043676	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disability, 
secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right hip disability, 
secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a left hip disability, 
secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a low back disability, 
secondary to service-connected bilateral pes planus.





REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active military service from March 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.                 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That is, 
he has been found unemployable due to the totality of his 
service-connected disability and is in receipt of a 100 percent 
disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).    

This case was remanded by the Board in April 2010.  For the 
reasons explained below, it is again necessary to return this 
case to the RO for further development.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.



REMAND

In this case, the Veteran maintains that he currently has a right 
knee disability, left knee disability, right hip disability, left 
hip disability, and low back disability, that were all caused or 
aggravated by his service-connected bilateral pes planus.

In April 2010, the Board remanded this case.  The Board reported 
that in a December 2005 VA examination report, the examiner noted 
that the Veteran had degenerative joint disease.  In addition, VA 
Medical Center (VAMC) outpatient treatment records showed that in 
December 2007, the Veteran was diagnosed with degenerative joint 
disease.  However, in both cases, no specific joint was 
identified. Thus, it was unclear if the Veteran currently had 
degenerative joint disease of his right knee, left knee, right 
hip, left hip, and/or low back.  Therefore, the Board was of the 
opinion that a VA examination should be performed in order to 
determine the nature and etiology of any disability of either 
knee or hip, or low back that may be present.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

The RO attempted to afford the Veteran a VA examination in August 
2010, but he failed to appear.  

38 C.F.R. § 3.655 provides that failure to report for a VA 
examination in connection with a claim for original compensation, 
without good cause, results in the issuance of a decision based 
on the evidence of record.  Examples of good cause include, but 
are not limited to, illness or hospitalization of the Veteran, or 
the death of an immediate family member.  Id.  In this case, the 
record establishes that VA contacted the Veteran in September 
2010 and he stated that he forgot about the appointment.  The 
Veteran noted that he was 84 years old and that his memory was 
not very good.  He requested that the examination be rescheduled.  
The Board finds that the Veteran has established good cause for 
his failure to appear, and that the VA examination should be 
rescheduled.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any disability of the right knee, 
left knee, right hip, left hip, and/or low 
back that may be present.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
special studies or tests deemed necessary by 
the examiner are to be accomplished.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following question:

Is it at least as likely as not (50 percent 
or more likelihood) that any right knee, 
left knee, right hip, left hip, and/or low 
back disability identified, to include 
degenerative joint disease, was caused or 
aggravated by the Veteran's service-
connected bilateral pes planus?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

If the Veteran has a right knee, left knee, 
right hip, left hip, and/or low back 
disability that was aggravated by his 
service-connected bilateral pes planus, the 
examiner is requested to provide an opinion 
as to the approximate baseline level of 
severity of such disability (e.g., slight, 
moderate) before the onset of aggravation.

The examiner is advised that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer the question 
presented without resort to speculation, he 
should so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues on 
appeal.  If any claim remains denied, the RO 
must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, the 
case must be returned to this Board for 
appellate review.










The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



